March 8, 1957


SenatorJep S. Fuller              OpinionNo. WW-57A
The Senateof the State of Texas
Austin,Texas                      Re: Significanceof the word
                                      "paramount"88 ahown on
                                      Page 2 of the committee
                                      substitutefor Senate
Dear SenatorFuller:                   Bill 100.

         Your requestfor en opinionof this office in your letter
of February21, 1957, on the above subjectmatter Is in part as follows:

        "I am submittingherewiththe committeesubstitutefor
    SenateBill 100.

         "The TransportationCommitteedirectedme, as chairman,
    to refer this bill to your Departmentfor a rulingon.the
    significanceof the word 'paramount' on page 2 of the Com-
    mittee Substitutefor SenateBill 100."

         The part of the committeesubstitutefor SenateBill 100 per-
tinentto your inquiryIs as follows:

         "2. It shall be the duty of the Commi$.onera to see
    that upon each railroadin this State carryingpaesengera
    for hire there shall be run at least one train each day,
    Sundaysexcepted,upon which paeeengersshall be hauled;
    provided,however,the Commlseionmay, in ita dlacretion,
    upon applicationfiled and after notice and hearing,re-
    lax such requirementa8 to any railroad,or part, portion
    or branch thereof,when, (1) in its opinion,public con-
    veniencepermitsof such relaxation,and ahall relax such
    requirementwhen it appearsupon such hearingthat the
    -ing    of one train each day, Su~@%ynexcepted,1s not
    necessaryin the renditionof adequateserviceto the pub-
    lic; and, when, (2) in its opinion,that on any railroad,
    or part, or portlonor branch thereof,passengerservice
    as frequenta8 one train each day, Sundaysexcepted,with
    the passengertrafficofferedand reasonablyto be ex-
    pected, does not and will not pay the cost of such serv-
    ice plus a reasonablereturnupon the propertyemployed
    in the renditionof such service;provided,however,that
    the public convenienceand the adequacyof the serviceto
    the public shall alwaysbe a paramountconsiderationin
    determiningwhether or not the requirementof operating
                                                                        - .




SenatorJep S. Fuller,Page 2 (WW-57A)



    at least one train a day shallbe relaxedbecausethe cost
    of such serviceis not yieldinga reasonablereturn upon
    the propertyemployedin the renditionof euch servicei
    * . 01,

          Article 10, Section1, Vernon'sCivil Statutes,directsthat
in the constructionof all civil statutoryenactments"the ordinarynig-
niflcatlonshall be appliedto words, exceptwords of art or worde con-
nectedwith a particulartrade or subjectmatter,when they shall have
the signification attachedto them by expertsin such art or trade,with
referenceto such subjectmatter." Since the word "paramount"ie not
a word of art or a word connected.witha particulartrade or subject
matter,the ordinarysignification  must be applied.

                           s ie definedas follows:
         The term "paramount

         "Adj. Having a higher or the~highestrank or juria-
    diction;superiorto all others;chief; supreme;preemi-
    nent -- often with to; as, a duty paramountto all. Syn.
    -- see dominant." Webster'sNew International  Dictionary,
    SecondEdition,Page 1773.

         "1. Possessingor pertainingto the highesttitle or
    jurisdiction;supremein authority;as a paramountchief;
    paramountrule. 2. Possessingthe highestdegreeof im-
    portance;superiorto all others;supremelycontrolling;
    as paramountobligations;a paramountnecessity. 3. Su-
    perior;higher: used prepositionally.Sny. chief, emi-
    nent, foremost,preeminent,principal,superior,supreme."
    Funk and Wagcell'sNew StandardDictionaryof the English
    Language,Page 1792.

         "Higher;superior;preeminent;of the highestrank
    or nature. It is a word frequentlyused in ordinarylife,
    and having no technicalor legal significancecallingfor
    a discrimination in the nicetiesof the meaning involved
    in the differentideas that may be drawn from a given situ-
    ation." Volume 67 of CorpusJuris Secundum,Page 558.

          The writer has carefullycheckedand has found no Texas Court
decisionconstruingthe word "paramount“. Some courts in other juria-
dictionshave judiciallydefinedthe word accordingto informationsta-
ted in Words and Phrases,PermanentEdition,Volume 31, Page 53 and 1956
PocketParts. These judicialdefinitionsconformwith the above diction-
ary and encyclopediadefinitions,

          It is clear that the word "paramount"given its ordinarysig-
nificationrefersto somethingthat is superior;higher;preeminent;
above all; of highestrank or nature. This necessarilyconveysthe idea
that the consideration of the public convenienceand the adequacyof
.   -




        Senator Jep 5. Fuller,Page 3 (WV-57A)



        the~renice to the uublia shall be a ruDerior oomaiderationam oanpared
        with the oonelderationor the 00843of operationmhem the oclrieaionie
        seekingto determinewhether or not to relax the requirementof operat-
        u at leant one train a day.

                   We we of the opinion,however,that the above MBtiOUed       pro-
        vie0   which omtalne the word wpararmat* ie, in effect, meaninglses    for
        the    r0ihfingr08mif3:
                  Artiole 6479, sought to be amended,providedthat the Railroad
        Camuiesicmcould relax in the requirementor runningat least one pas-
        aenger train each day "when, in ite opinion,public conveniencepermite
        of such relaxationend ehall relax such reqnirsmemtwhen it appeareupon
        such hearing that the nmnimg of one train each day, Sundaysexcepted:
        is notneoeseary in the renditionof adequateserviceto the public,
        z that on any railroador pert or portionor branch thereof,passenger
        serviceas frequentas one train each day, Sundaysexoepted,with the
        passengertrafficofferedor reaeonablyto be expecteddoes not and will
        not pay the eoet of suoh eenice plus a reeeonable return upon the proa-
        erty employedin the renditionof such eervloe."

                  Under the proposedbill, the words "and,when (2) in lte opin-
        ion" has been substitutedfor the word "or" which is underlinedabove,
        sothat under the proposedbill the RailroadCcenmission   before it per-
        mite the relaxationof servicemust find (1) that publicconvenience
        permitsof suoh releae.t.ion end that the nmning of one traineaoh day,
        exceptSunday, is not neoeesaryIn the renditionof adequateservice
        to the public;and also must find (2) that the paesengertrafficof-
        fered and reasonablyto be expecteddoes not and will not pay the cost
        of such serviceplus a reasonablereturnupon the propertyemployedin
        the renditionof such service.

                  If the RailroadCommissionmust make affirmativefindingson
        both of these issues,it appears to be Wuaterialwhich ehall be given~
        paremountconsideration.Affirmativefindingsmuet be m&e on eech ia-
        sue and if an affixmative~
                                 findingon each iaaue is required,it is whol-
        ly ixmatsrialwhichthe Commissionooneidereof greatestimportance.

                 Opinionho. UW-57 dated March 8, 1957, is withdrawnand this
        opinionis substitutedin lieu thereof.



                    The word "paramoant"as used on page 2 of the Can-
                    mittee Substitutefor SenateBill 100 conveysthe
                    idea thattheconsiderationof the public conven-
                    ience and the adequacy of the serviceto the pub-
                    lic shall be a superiorconsideration a8 compared
                    with the considerationof the cost of operation
                    when the camaissionis seekingto determinewheth-
SenatorJep 5. Fuller,Page 4 (WV-57A)



         er or not to relcu the requirementof operatingat
         lea&one paamga@r tra*ada~.      Howemr, the
         Bill prowieovkioh ooat#~ the word "parmount"
         in, In effieot,meaningle68.




                                   WILL WIISOR
                                   WILL WIISOR
                                   Attoryy General
                                   Attorney



                                   BY
                                         dweml A.   Ca!aree
                                        Aesimtant




OPDIICle
       COkQdI!mm
H. WadyChandler,Chainwa~